
	
		I
		112th CONGRESS
		1st Session
		H. R. 2661
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Tariff Act of 1930 to waive the requirement
		  to report the arrival at any port or place within the United States of a vessel
		  of Canada if the vessel does not anchor or dock at any harbor within the
		  customs territory of the United States.
	
	
		1.Waiver of requirement to
			 report arrival of vessels of Canada that do not anchor or dock at any harbor
			 within the customs territory of the United States
			(a)In
			 generalSection 433(a) of the
			 Tariff Act of 1930 (19 U.S.C. 1433(a)) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after paragraph (1) the
			 following:
					
						(2)(A)The requirement to
				report under paragraph (1) shall not apply with respect to the arrival at any
				port or place within the United States of a vessel of Canada if the vessel does
				not anchor or dock at any harbor within the customs territory of the United
				States.
							(B)In this paragraph—
								(i)the term customs territory of
				the United States has the meaning given the term in General Note 2 to
				the Harmonized Tariff Schedule of the United States; and
								(ii)the term vessel of
				Canada means any vessel documented under the laws of the
				Canada.
								.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on the date of the enactment of this Act and apply
			 with respect to arrival at any port or place within the United States of
			 vessels of Canada described in paragraph (2) of section 433(a) of the Tariff
			 Act of 1930 (as added by subsection (a)) on or after the date on which the
			 Secretary of State and the Secretary of Homeland Security certify to Congress
			 that the Government of Canada has enacted a law that provides equivalent
			 treatment to vessels of the United States arriving at any port or place within
			 Canada.
			
